DETAILED ACTION
This office action is in response to an amendment filed 4/6/2022 wherein claims 1-10 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uffenkamp et al. (GB 2396005) (hereinafter Uffenkamp) in view of Barcin (US 2021/0197841).

In regard to claim 1, Uffenkamp discloses a stereo camera adjustment system [page 7, lines 29-31; method and the device described below make it possible to calibrate at least one stereo camera] configured to 
	dispose an adjustment plate at a predetermined position relative to a vehicle mounted with a stereo camera [page 3, lines 19-21; automotive vehicle 20 assuming at least two different positions with respect to the calibrating object. page 6, lines 7-10; position of the calibrating object with respect to the carriageway plane is taken into account in the evaluation of the image 10 information items. Fig.2, Fig.3; calibration object (36) in the form of a plate positioned relate to the vehicle/camera], the adjustment plate being configured to display an adjustment chart for adjusting deviation of image information caused by position misalignment of the stereo camera [page 14, line 29 through page 15, line 15; evaluation unit 50 determines from the image information items at least one calibration data parameter, in particular the yaw angle and/or the pitch angle and/or the roll angle and/or at least one parameter of the three-dimensional installation position of the image sensor system 38... horizontal angular deviation... vertical angular deviation. page 15, lines 21-28; calibration-data parameters can be used either to align the image sensor system 38 mechanically and/or the calibration data are used to manipulate subsequent applications that process image 25 data during the operation of the image sensor system 38 in terms of software], 
	capture an image of the adjustment chart by the stereo camera [page 20, lines 28-30; method and the device described above are suitable for calibrating 30 stereo cameras that comprise two image sensor systems. page 11, lines 9-15; image sensor 10 system 38 records from at least two freely selectable positions 40, 42 at a sufficiently large distance one image information item in each case, preferably as an image in at least one image data record, of the calibrating object 36], and process the captured image of the adjustment chart to correct the deviation of the image information caused by the position misalignment of the stereo camera in a yaw direction, a pitch direction, and a roll direction [page 13, lines 4-23; alignment of the image sensor system 38 with respect to the geometrical axis of travel of the automotive vehicle 10 is determined from the image information items generated. In particular, the yaw angle of the image sensor 15 system can be determined... Determined as further calibration-data parameters are the installation height of the image sensor system 38 above the carriageway 20 plane 54 and/or the pitch angle of the image sensor system 38 referred to the carriageway plane 54 and/or the roll angle of the image sensor system 38 referred to the carriageway plane 54. page 14, line 31 through page 15, line 28; evaluation unit 50 determines from the image information items at least one calibration data parameter, in particular the yaw angle and/or the pitch angle and/or the roll angle and/or at least one parameter of the three-dimensional installation position of the image sensor system 38 in the automotive vehicle... calibration-data parameters can be used either to align the image sensor system 38 mechanically and/or the calibration data are used to manipulate subsequent applications that process image 25 data during the operation of the image sensor system 38 in terms of software. page 6, lines 20-29], the stereo camera adjustment system comprising: 
	a plate [page 16, lines 5-7; calibrating object 36 is executed in Figure 6 as a planar carrier unit].
	Uffenkamp does not explicitly disclose a plate movement device configured to adjust a disposed state of the adjustment plate relative to the vehicle; a detector configured to detect an attitude of the vehicle stopped at a defined position; and a controller configured to control, based on the attitude of the vehicle detected by the detector, the plate movement device to adjust the disposed state of the adjustment plate such that the adjustment plate is at the predetermined position relative to the vehicle. However Barcin discloses, 
	a camera adjustment system [¶0006; front camera systems, that require a dynamic calibrating drive] configured to 
	dispose an adjustment plate at a predetermined position relative to a vehicle mounted with a camera [¶0009; position the at least one target pattern on the basis of the position of the vehicle to be measured. ¶0038; positioning device 14 to align target patterns 8 in the desired position and alignment], the camera adjustment system comprising: 
	a plate movement device configured to adjust a disposed state of the adjustment plate relative to the vehicle [¶0018-¶0020; moving device comprises at least one wheel or a roller, which simplifies moving the at least one target pattern and/or the entire calibrating device... combination of a wheel or a roller and a rail makes it possible to guide the at least one target pattern and/or the entire calibrating device. Fig.1, ¶0038; positioning device 14 to align target patterns 8 in the desired position and alignment]; 
	a detector configured to detect an attitude of the vehicle stopped at a defined position [¶0037; at least one sensor 10, which detects the position and the alignment of vehicle 4 with respect to calibrating device 6. Fig.1; vehicle stopped in front of position device (14)]; and 
	a controller configured to control, based on the attitude of the vehicle detected by the detector, the plate movement device to adjust the disposed state of the adjustment plate such that the adjustment plate is at the predetermined position relative to the vehicle [¶0038-¶0041; data provided by the at least one sensor 10 make it possible for positioning device 14 to align target patterns 8 in the desired position and alignment, i.e. with the desired distance and angle, with respect to vehicle 4. Sensor 10 may be developed in particular as camera 10...  Positioning device 14 is furthermore designed to move beam 7 and with it target patterns 8 in all three spatial directions in order to be able to situate target patterns 8 at the desired positions with respect to vehicle 4].
	Uffenkamp discloses a device for calibrating one or more sensors on a vehicle wherein the one or more sensors can be a stereo camera. As noted above, a calibration object (which as seen in Fig.3 can be a "plate") is placed in the field of view of the vehicle sensor and one or more images are captured by the sensor at different vehicle positions relative to the calibration object. The images are processed to produce calibration parameters including pitch, roll, and yaw, wherein the calibration parameters can be used to adjust captured images via processing in order to correct image deviations due to the misalignment of the sensor. 
	Barcin, like Uffenkamp, also discloses calibration of one or more sensors, such as cameras, on board a vehicle. As disclosed by Barcin, the position of the vehicle relative to a calibration target (similar to that of Uffenkamp) is determined using sensor data wherein the calibration target can be automatically positioned based thereon. Specifically, the calibration target is moved by motors/rollers and/or display processing in order to place the calibration target at the optimal position relative to the vehicle for sensor calibration.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Uffenkamp with the calibration plate movement as disclosed by  Barcin in order to allow for calibration plate positioning that is quick, convenient and highly precise [Barcin ¶0002-¶0019]. As disclosed by Barcin, calibration targets (like those of Uffenkamp) need to be placed at certain positions relative to the vehicle for optimal calibration and the disclosed system allows for calibration target placement without requiring manual intervention or steering of the vehicle, thus providing precise and convenient calibration of vehicle sensors. 

In regard to claim 2, Uffenkamp in view of Barcin discloses the stereo camera adjustment system according to claim 1. Uffenkamp in view of Barcin further discloses, 
	wherein the detector is configured to detect an attitude of the vehicle to obtain a misalignment amount of the vehicle from a preset vehicle attitude in the yaw direction, the pitch direction, and the roll direction [Uffenkamp page 13, lines 4-23; alignment of the image sensor system 38 with respect to the geometrical axis of travel of the automotive vehicle 10 is determined from the image information items generated. In particular, the yaw angle of the image sensor 15 system can be determined... Determined as further calibration-data parameters are the installation height of the image sensor system 38 above the carriageway 20 plane 54 and/or the pitch angle of the image sensor system 38 referred to the carriageway plane 54 and/or the roll angle of the image sensor system 38 referred to the carriageway plane 54. Uffenkamp page 12, lines 15-23; directional components of the geometrical axis of travel and the recording direction of the image sensor 20 system 38 are correlated in a defined way with respect to one another. Barcin ¶0050; take into account a shift of longitudinal driving axis A of vehicle 4 with respect to center axis M of display device 20. Barcin ¶0024; determine the position and alignment of the vehicle in all three spatial directions with high precision. Barcin ¶0046; determine the spatial position and alignment of vehicle 4 with respect to calibrating device 18. Barcin ¶0004; alignment comprises in particular setting the spacing, the yaw angle, the roll angle and the pitch angle].
	As noted above Uffenkamp discloses determining an axis of travel of the vehicle and determining misalignment relative to a center axis wherein the misalignment is determined in the yaw, pitch, and roll direction. As disclosed by Barcin, the position of the vehicle relative to the calibration device can be determined in all spatial directions. As this positional information is relative to the calibration target and determined for all spatial directions, one of ordinary skill in the art would readily appreciate the system of Barcin determines any misalignment between the vehicle and the calibration target in a pitch, roll, and yaw direction. Furthermore Barcin discloses determining the alignment and as noted in Barcin, an alignment inherently comprises a yaw angle, a roll angle, and a pitch angle. Thus one of ordinary skill in the art would readily appreciate that Barcin similar discloses the features of claim 2. See claim 1 for motivation to combine.   

In regard to claim 3, Uffenkamp in view of Barcin discloses the stereo camera adjustment system according to claim 2. Uffenkamp in view of Barcin further discloses, 
	wherein the controller is configured to control, based on the misalignment amount of the vehicle in the yaw direction, the pitch direction, and the roll direction [Uffenkamp page 15, lines 10-30; alignment of the image sensor system 38 with respect to the geometrical axis of travel of the automotive vehicle 10 is determined from the image information items generated. In particular, the yaw angle of the image sensor 15 system can be determined from the projection of the geometrical axis of travel and of the recording direction of the image sensor system 38 in the X-Y-plane. Determined as further calibration-data parameters are the installation height of the image sensor system 38 above the carriageway 20 plane 54 and/or the pitch angle of the image sensor system 38 referred to the carriageway plane 54 and/or the roll angle of the image sensor system 38 referred to the carriageway plane 54. Barcin ¶0046; determine the spatial position and alignment of vehicle 4 with respect to calibrating device 18. Barcin ¶0004; alignment comprises in particular setting the spacing, the yaw angle, the roll angle and the pitch angle], the plate movement device to adjust the disposed state of the adjustment plate such that the adjustment plate is disposed ahead of the vehicle [Barcin ¶0022; positioning device is designed in particular to vary also the size, the orientation and/or the position of the target pattern on the at least one electronic display device as a function of the position and the alignment of the vehicle on the measuring station. Barcin ¶0050; calibrating device 18 according to the second exemplary embodiment makes it possible to take into account a shift of longitudinal driving axis A of vehicle 4 with respect to center axis M of display device 20 and to display target patterns 8 a-8 d accordingly asymmetrically with respect to the center axis M of display device 20] and at a predetermined distance from the vehicle [Barcin ¶0038; data provided by the at least one sensor 10 make it possible for positioning device 14 to align target patterns 8 in the desired position and alignment, i.e. with the desired distance and angle].
	As noted above and as cited in the rejection of claim 1, Uffenkamp discloses determining a misalignment of a vehicle relative to a travel in a pitch direction, a yaw direction, and a roll direction. Barcin discloses determining a vehicle's misalignment relative a normal wherein the misalignment can be determined in all spatial directions. Barcin further discloses that the alignment of the vehicle is determined wherein as noted in ¶0004 an alignment is defined by setting a yaw angle, a roll angle, and a pitch angle. Thus one of ordinary skill in the art would readily appreciate that as Uffenkamp discloses determining relative vehicle misalignment in the yaw, pitch, and roll direction and as Barcin discloses determining the relative vehicle alignment ("misalignment") of the vehicle wherein an alignment is defined by a yaw, roll, and pitch value wherein Barcin further discloses the advantage of repositioning a calibration target based on the determined alignment, the combination of Uffenkamp and Barcin renders this claim obvious. See claim 1 for motivation to combine.  

In regard to claim 4, Uffenkamp in view of Barcin discloses the stereo camera adjustment system according to claim 2. Uffenkamp in view of Barcin further discloses, 
	wherein the plate movement device is configured to adjust orientation of the adjustment plate with respect to the vehicle [Barcin ¶0017-¶0020; least one target pattern may be positioned automatically in a specified orientation at a desired position... moving device is designed to turn the at least one target pattern about at least one axis in order to situate the at least one target pattern in accordance with the orientation of the vehicle on the measuring station exactly into the desired position and orientation on the measuring station], and 
	wherein the controller is configured to control, based on the misalignment amount of the vehicle in the yaw direction, the pitch direction, and the roll direction, the plate movement device to adjust the orientation of the adjustment plate with respect to the vehicle [Barcin ¶0022; positioning device is designed in particular to vary also the size, the orientation and/or the position of the target pattern on the at least one electronic display device as a function of the position and the alignment of the vehicle on the measuring station. Barcin ¶0050; calibrating device 18 according to the second exemplary embodiment makes it possible to take into account a shift of longitudinal driving axis A of vehicle 4 with respect to center axis M of display device 20 and to display target patterns 8 a-8 d accordingly asymmetrically with respect to the center axis M of display device 20. Barcin ¶0038; data provided by the at least one sensor 10 make it possible for positioning device 14 to align target patterns 8 in the desired position and alignment, i.e. with the desired distance and angle, Barcin ¶0024; determine the position and alignment of the vehicle in all three spatial directions with high precision. Barcin ¶0046; determine the spatial position and alignment of vehicle 4 with respect to calibrating device 18. Barcin ¶0004; alignment comprises in particular setting the spacing, the yaw angle, the roll angle and the pitch angle].
	See claim 3 for elaboration on Barcin and Uffenkamp. See claim 1 for motivation to combine.  

In regard to claim 5, Uffenkamp in view of Barcin discloses the stereo camera adjustment system according to claim 3. Uffenkamp in view of Barcin further discloses, 
	wherein the plate movement device is configured to adjust orientation of the adjustment plate with respect to the vehicle [Barcin ¶0017-¶0020; least one target pattern may be positioned automatically in a specified orientation at a desired position... moving device is designed to turn the at least one target pattern about at least one axis in order to situate the at least one target pattern in accordance with the orientation of the vehicle on the measuring station exactly into the desired position and orientation on the measuring station], and 
	wherein the controller is configured to control, based on the misalignment amount of the vehicle in the yaw direction, the pitch direction, and the roll direction, the plate movement device to adjust the orientation of the adjustment plate with respect to the vehicle [Barcin ¶0022; positioning device is designed in particular to vary also the size, the orientation and/or the position of the target pattern on the at least one electronic display device as a function of the position and the alignment of the vehicle on the measuring station. Barcin ¶0050; calibrating device 18 according to the second exemplary embodiment makes it possible to take into account a shift of longitudinal driving axis A of vehicle 4 with respect to center axis M of display device 20 and to display target patterns 8 a-8 d accordingly asymmetrically with respect to the center axis M of display device 20. Barcin ¶0038; data provided by the at least one sensor 10 make it possible for positioning device 14 to align target patterns 8 in the desired position and alignment, i.e. with the desired distance and angle, Barcin ¶0024; determine the position and alignment of the vehicle in all three spatial directions with high precision. Barcin ¶0046; determine the spatial position and alignment of vehicle 4 with respect to calibrating device 18. Barcin ¶0004; alignment comprises in particular setting the spacing, the yaw angle, the roll angle and the pitch angle].
	See claim 3 for elaboration on Barcin and Uffenkamp. See claim 1 for motivation to combine.  

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        July 6, 2022